     Case 1:16-cr-00130-DAD-BAM Document 82 Filed 11/05/20 Page 1 of 17


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       No. 1:16-cr-00130-DAD-BAM-1
12                     Plaintiff,
13          v.                                       ORDER DENYING DEFENDANT’S
                                                     MOTION FOR MODIFICATION OF
14   ALFONSO AYON-NUNEZ,                             SENTENCE UNDER 18 U.S.C.
                                                     § 3582(c)(1)(A)
15                     Defendant.
                                                     (Doc. No. 68)
16

17          Pending before the court is a motion for a reduction of sentence pursuant to 18 U.S.C.

18   § 3582(c)(1)(A) brought on behalf of defendant Alfonso Ayon-Nunez. (Doc. No. 68.) That

19   motion is based in part on the purported risks allegedly posed to defendant Ayon-Nunez by the

20   ongoing coronavirus (“COVID-19”) pandemic. For the reasons explained below, defendant’s

21   motion will be denied.

22                                          BACKGROUND

23          On August 16, 2016, an indictment was returned charging defendant Alfonso Ayon-Nunez

24   in Count 1 with distribution of 50 grams of actual methamphetamine and 100 grams or more of

25   heroin on July 14, 2016 in violation of 21 U.S.C. §§ 841(a)(1), in Count 2 with the possession

26   with the intent to distribute 50 grams of actual methamphetamine, 500 grams or more of a

27   mixture or substance containing a detectable amount of methamphetamine and 1 kilo or more of a

28   mixture or substance containing a detectable amount of heroin on August 10, 2016 in violation of
                                                     1
     Case 1:16-cr-00130-DAD-BAM Document 82 Filed 11/05/20 Page 2 of 17


 1   21 U.S.C. §§ 841(a)(1), and in Count 3 with possession with the intent to distribute heroin and

 2   methamphetamine on August 10, 2016 in violation of 21 U.S.C. §§ 841(a)(1). (Doc. No. 8.) On

 3   June 11, 2018, defendant entered his pleas of guilty to Counts 1 and 2 of the indictment. (Doc.

 4   Nos. 24, 35.) On April 1, 2019, the court sentenced defendant to the mandatory minimum term of

 5   120 months in the custody of the U.S. Bureau of Prisons (“BOP”) on each count with those

 6   sentences to run concurrently, followed by concurrent terms of supervised release of 60 months, .

 7   (Doc. No. 54, 55.) The court also imposed the mandatory $200 special assessment. (Id.)

 8            Defendant Ayon-Nunez is currently serving his sentence at the Giles W. Dalby

 9   Correctional Institution (“CI Dalby”), a private prison located in Post, Texas that contracts with

10   the U.S. Bureau of Prisons (“BOP”). (Doc. Nos. 68 at 12; 75 at 3.) The parties agree that with

11   application of good time credit, defendant’s projected release date is February 16, 2025. (Doc.

12   Nos. 68 at 12; 75 at 3.) The parties also agree that defendant has served 50 months of his 120-

13   month custodial sentence, which represents nearly 49% of his sentence if good time credits are

14   applied and 41.8% of his sentence if good time credits are not applied. (Doc. Nos. 68 at 9, 12; 75

15   at 3.)

16            On October 2, 2020, defendant filed the pending motion for compassionate release

17   pursuant to 18 U.S.C. § 3582(c)(1)(A).1 (Doc. No. 68.) On October 20, 2020, the government

18   filed its opposition to the motion, and on October 23, 2020, defendant filed his reply thereto.

19   (Doc. Nos. 75, 79.)

20            Though defendant does not mention in his pending motion that he has already been
21   infected with COVID-19 since he began serving his sentence, the government explains in its

22   opposition that defendant contracted COVID-19 and recovered after receiving treatment at a local

23

24   1
       Defendant previously sought a reduction of his sentence and filed a motion under 18 U.S.C.
     § 3582(c)(1)(A) on August 5, 2019, in which defendant claimed in conclusory fashion that he
25   suffered from several medical conditions, including severe back injuries and epilepsy, and that CI
26   Dalby was not adequately treating his medical conditions. (Doc. Nos. 56, 62.) On February 12,
     2020, the court denied defendant’s motion for compassionate release, concluding that defendant
27   had failed to substantiate his claims and noting that “the one-page record submitted to date paints
     an unremarkable picture in that regard and at least suggests that the defendant is receiving
28   medical treatment.” (Doc. No. 67.)
                                                       2
     Case 1:16-cr-00130-DAD-BAM Document 82 Filed 11/05/20 Page 3 of 17


 1   hospital near the place of his imprisonment. (Doc. No. 75 at 1.) Neither party provides specifics

 2   regarding when defendant Ayon-Nunez tested positive for COVID-19, but they agree that he was

 3   intubated and on a ventilator from at least July 22, 2020, to August 12, 2020. (Doc. Nos. 75 at 9;

 4   79 at 8.)

 5                                         LEGAL STANDARD

 6           A court generally “may not modify a term of imprisonment once it has been imposed.”

 7   18 U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 824 (2010) (“‘[A] judgment

 8   of conviction that includes [a sentence of imprisonment] constitutes a final judgment’ and may

 9   not be modified by a district court except in limited circumstances.”). Those limited

10   circumstances include compassionate release in extraordinary cases. See United States v. Holden,

11   452 F. Supp. 3d 964, 968 (D. Or. 2020). Prior to the enactment of the First Step Act of 2018

12   (“the FSA”), motions for compassionate release could only be filed by the BOP. 18 U.S.C.

13   § 3582(c)(1)(A) (2002). Under the FSA, however, imprisoned defendants may now bring their

14   own motions for compassionate release in the district court. 18 U.S.C. § 3582(c)(1)(A) (2018).

15   In this regard, the FSA specifically provides that a court may

16                  upon motion of the defendant after the defendant has fully
                    exhausted all administrative rights to appeal a failure of the [BOP]
17                  to bring a motion on the defendant’s behalf2 or the lapse of 30 days
                    from the receipt of such a request by the warden of the defendant’s
18                  facility, whichever is earlier, may reduce the term of imprisonment
                    (and may impose a term of probation or supervised release with or
19                  without conditions that does not exceed the unserved portion of the
                    original term of imprisonment), after considering the factors set
20                  forth in [18 U.S.C. §] 3553(a) to the extent that they are applicable,
                    if it finds that –
21
                    (i)    extraordinary and compelling reasons warrant such a
22                         reduction; or
23

24   2
       If the BOP denies a defendant’s request within 30 days of receipt of such a request, the
     defendant must appeal that denial to the BOP’s “Regional Director within 20 calendar days of the
25   date the Warden signed the response.” 28 C.F.R. § 542.15(a). If the regional director denies a
26   defendant’s administrative appeal, the defendant must appeal again to the BOP’s “General
     Counsel within 30 calendar days of the date the Regional Director signed.” Id. “Appeal to the
27   General Counsel is the final administrative appeal.” Id. When the final administrative appeal is
     resolved, a defendant has “fully exhausted all administrative rights.” See 18 U.S.C.
28   § 3582(c)(1)(A).
                                                      3
     Case 1:16-cr-00130-DAD-BAM Document 82 Filed 11/05/20 Page 4 of 17


 1                  (ii)   the defendant is at least 70 years of age, has served at least
                           30 years in prison, pursuant to a sentence imposed under
 2                         section 3559(c), for the offense or offenses for which the
                           defendant is currently imprisoned, and a determination has
 3                         been made by the Director of the Bureau of Prisons that the
                           defendant is not a danger to the safety of any other person or
 4                         the community, as provided under section 3142(g);

 5                  and that such a reduction is consistent with applicable policy
                    statements issued by the Sentencing Commission[.]
 6

 7   18 U.S.C. § 3582(c)(1)(A)(i) and (ii).3

 8          The applicable policy statement with respect to compassionate release in the U.S.

 9   Sentencing Guidelines sets out criteria and circumstances describing “extraordinary and

10   compelling reasons.” U.S. Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.134; see also

11   United States v. Gonzalez, No. 2:18-cr-00232-TOR, 2020 WL 1536155, at *2 (E.D. Wash. Mar.

12
     3
       Under 18 U.S.C. § 3624(c)(2), the BOP may release an incarcerated defendant to home
13   confinement “for the shorter of 10 percent of the term of imprisonment of that prisoner or 6
     months.” The Coronavirus Aid, Relief, and Economic Security Act (“the CARES Act”), Pub. L.
14
     116-136, expands the BOP’s authority to release incarcerated defendants without judicial
15   intervention. The CARES Act allows the BOP to “lengthen the maximum amount of time” for
     which a prisoner may be placed in home confinement under § 3624(c)(2) “as the Director
16   determines appropriate,” assuming “the Attorney General finds that emergency conditions will
     materially affect the functioning” of the BOP. CARES Act, Pub. L. 116-136, Div. B, Title II,
17   § 12003(b)(2) (2020). However, the BOP’s authority in this regard is limited to “the covered
     emergency period.” Id. The BOP’s authority expires “30 days after the date on which the
18
     national emergency declaration terminates.” Id. § 12003(a)(2). After the CARES Act was
19   enacted, the Attorney General issued a memo instructing the BOP to “immediately review all
     inmates who have COVID-19 risk factors” beginning with those who are housed at facilities
20   where “COVID-19 is materially affecting operations.” Office of Att’y Gen., Increasing Use of
     Home Confinement at Institutions Most Affected by COVID-19 (Apr. 3, 2020). The BOP has
21   acted on the Attorney General’s guidance, including one case in which a sentenced prisoner was
22   released to home confinement after serving less than half his sentence from a facility that reported
     no positive COVID-19 cases at the time of his release. See Hannah Albarazi, Paul Manafort
23   Seeks Prison Release Over COVID-19 Fears, LAW360 (Apr. 14, 2020), https://www.law360.
     com/articles/1263706/paul-manafort-seeks-prison-release-over-covid-19-fears (noting that the
24   prisoner’s counsel had argued that the CARES Act “broadens the authority” of the BOP to release
     prisoners to home confinement); Khorri Atkinson, Paul Manafort Released From Prison Amid
25   COVID-19 Fears, LAW360 (May 13, 2020), https://www.law360.com/articles/1273090/paul-
26   manafort-released-from-prison-amid-covid-19-fears.
     4
27     The Sentencing Guidelines also require that to be granted a reduction of sentence under 18
     U.S.C. § 3582(c)(1)(A), the defendant must not pose “a danger to the safety of any other person
28   or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2).
                                                     4
     Case 1:16-cr-00130-DAD-BAM Document 82 Filed 11/05/20 Page 5 of 17


 1   31, 2020) (noting that courts “universally” rely on U.S.S.G. § 1B1.13 to define “extraordinary

 2   and compelling reasons,” even though that policy statement was issued before Congress passed

 3   the FSA and authorized defendants to file compassionate release motions). However, a large and

 4   growing number of district courts across the country have concluded that because the Sentencing

 5   Commission has not amended the Guidelines since the enactment of the FSA, courts are not

 6   limited by the pre-FSA categories described in U.S.S.G. § 1B1.13 in assessing whether

 7   extraordinary and compelling circumstances are presented justifying a reduction of sentence

 8   under 18 U.S.C. § 3582(c). See, e.g., United States v. Parker, 2:98-cr-00749-CAS, 2020 WL

 9   2572525, at *8–9 (C.D. Cal. May 21, 2020) (collecting cases); United States v. Rodriguez, 424 F.

10   Supp. 3d 674, 681 (N.D. Cal. 2019).

11          In the past, when moving for relief under 18 U.S.C. § 3582(c), it was recognized that the

12   defendant bore the initial burden of demonstrating that a sentence reduction was warranted. See

13   United States v. Sprague, 135 F.3d 1301, 1306–07 (9th Cir. 1998). Although the Ninth Circuit

14   has not specifically addressed the question of which party bears the burden in the context of a

15   motion for compassionate release brought pursuant to § 3582(c) as amended by the FSA, district

16   courts to have done so agree that the burden remains with the defendant. See, e.g., United States

17   v. Greenhut, No. 2:18-cr-00048-CAS, 2020 WL 509385, *1 (C.D. Cal. Jan. 31, 2020); United

18   States v. Van Sickle, No. 18-cr-0250-JLR, 2020 WL 2219496, *3 (W.D. Wash. May 7, 2020).

19                                                 ANALYSIS

20          As district courts have summarized, in analyzing whether a defendant is entitled to
21   compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), the court must determine whether a

22   defendant has satisfied three requirements:

23                  First, as a threshold matter, the statute requires defendants to
                    exhaust administrative remedies. 18 U.S.C. § 3582(c)(1)(A).
24                  Second, a district court may grant compassionate release only if
                    “extraordinary and compelling reasons warrant such a reduction”
25                  and “that such reduction is consistent with applicable policy
                    statements issued by the Sentencing Commission. Id. Third, the
26                  district court must also consider “the factors set forth in Section
                    3553(a) to the extent that they are applicable.” Id.
27

28   Rodriguez, 424 F. Supp. 3d at 680; see also United States v. Ramirez-Suarez, 16-cr-00124-LHK-
                                                      5
     Case 1:16-cr-00130-DAD-BAM Document 82 Filed 11/05/20 Page 6 of 17


 1   4, 2020 WL 3869181, at *2 (N.D. Cal. July 9, 2020); Parker, 2020 WL 2572525, at *4; United

 2   States v. Trent, No. 16-cr-00178-CRB-1, 2020 WL 1812242, at *2 (N.D. Cal. Apr. 9, 2020)

 3   (noting that as to the third factor, under 18 U.S.C. § 3582(c)(1)(A) release must be “consistent

 4   with” the sentencing factors set forth in §3553(a)).

 5   A.      Administrative Exhaustion

 6           Defendant asserts, and the government does not dispute, that defendant has exhausted his

 7   administrative remedies prior to filing his pending § 3582 motion. (Doc. Nos. 68 at 8; 75 at 4.)

 8   Because failure to exhaust is normally viewed as an affirmative defense, the court will accept the

 9   government’s concession and turn to the merits of defendant’s motion.

10   B.      Extraordinary and Compelling Reasons

11           According to the Sentencing Commission’s policy statement, “extraordinary and

12   compelling reasons” warranting compassionate release may exist based on a defendant’s medical

13   conditions, age and other related factors, family circumstances, or “other reasons.” U.S.S.G.

14   § 1B1.13, cmt. n.1 (A)–(D). Even though the catch-all of “other reasons” was included in the

15   policy statement at a time when only the BOP could bring a compassionate release motion, courts

16   agreed that it may be relied upon by defendants bringing their own motions for reductions in their

17   sentence under the FSA. See, e.g., United States v. Kesoyan, No. 2:15-cr-00236-JAM, 2020 WL

18   2039028, at *3–4 (E.D. Cal. Apr. 28, 2020) (collecting cases).

19           The medical condition of a defendant may warrant the granting of compassionate release

20   by the court where the defendant “is suffering from a terminal illness (i.e., a serious and advanced
21   illness with an end of life trajectory),” though “[a] specific prognosis of life expectancy (i.e., a

22   probability of death within a specific time period) is not required.” U.S.S.G. § 1B1.13, cmt.

23   n.1(A)(i). Non-exhaustive examples of terminal illnesses that may warrant a compassionate

24   release “include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage

25   organ disease, and advanced dementia.” Id. In addition to terminal illnesses, a defendant’s

26   debilitating physical or mental condition may warrant compassionate release, including when:
27   /////

28   /////
                                                        6
     Case 1:16-cr-00130-DAD-BAM Document 82 Filed 11/05/20 Page 7 of 17


 1                  The defendant is

 2                  (I) suffering from a serious physical or medical condition,

 3                  (II) suffering from a serious functional or cognitive impairment, or

 4                  (III) experiencing deteriorating physical or mental health because of
                    the aging process,
 5
                    that substantially diminishes the ability of the defendant to provide
 6                  self-care within the environment of a correctional facility and from
                    which he or she is not expected to recover.
 7

 8   Id. at cmt. n.1(A)(ii). Where a defendant has moderate medical issues that otherwise might not be

 9   sufficient to warrant compassionate release under ordinary circumstances, many courts have

10   concluded that the risks posed by COVID-19 may tip the scale in favor of release when the

11   particular circumstances of a case are considered in their totality. See, e.g., Parker, 2020 WL

12   2572525, at *9–10 (“Since the onset of the COVID-19 pandemic, courts have determined that

13   inmates suffering from conditions such as hypertension and diabetes are now at an even greater

14   risk of deteriorating health, presenting ‘extraordinary and compelling’ circumstances that may

15   justify compassionate release.”) (collecting cases); United States v. Rodriguez, No. 2:03-cr-

16   00271-AB, 2020 WL 1627331, at *10–11 (E.D. Pa. Apr. 1, 2020) (“Without the COVID-19

17   pandemic—an undeniably extraordinary event—Mr. Rodriguez’s health problems, proximity to

18   his release date, and rehabilitation would not present extraordinary and compelling reasons to

19   reduce his sentence. But taken together, they warrant reducing his sentence.”).

20          Compassionate release may also be warranted based on a defendant’s age and other

21   related factors. Thus, “extraordinary and compelling reasons” exist where a “defendant (i) is at

22   least 65 years old; (ii) is experiencing a serious deterioration in physical or mental health because

23   of the aging process; and (iii) has served at least 10 years or 75 percent of his or her term of

24   imprisonment, whichever is less.” U.S.S.G. § 1B1.13, cmt. n.1(B).5

25   ////

26
     5
27     Here, although defendant Ayon-Nunez is 68 years old (Doc. No. 68 at 9), his age and age-
     related factors do not play a role in consideration of his pending motion because he has only
28   served 50 months, which is nearly half, not 75 percent, of his ten-year sentence. (Id. at 9, 22.)
                                                        7
     Case 1:16-cr-00130-DAD-BAM Document 82 Filed 11/05/20 Page 8 of 17


 1          Defendant Ayon-Nunez argues that extraordinary and compelling reasons warranting

 2   reduction of his custodial sentence exist because: (1) he is 68 years old and suffers from obesity

 3   and hypertension, which place him at a higher risk of suffering death or severe illness if he were

 4   to be re-infected with COVID-19; and (2) he lives in congregate living at CI Dalby, a privately-

 5   run correctional institution that does not release any information regarding its COVID-19 testing

 6   rate and where two prisoners have already died from COVID-19. (Doc. No. 68 at 9–13.) In

 7   particular, defendant points to guidance from the U.S. Centers for Disease Control and Prevention

 8   (“CDC”), which warns that “the risk for severe illness from COVID-19 increases with age.” (Id.

 9   at 9–10) (citing People at Increased Risk: Older Adults, Centers for Disease Control and

10   Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html

11   (last updated Sept. 11, 2020)). In addition, defendant Ayon-Nunez cites to the CDC’s guidance

12   that people who suffer from obesity with a body mass index (“BMI”) of 30 or higher, as he does,

13   face an increased risk of severe illness from COVID-19 and that people who suffer from

14   hypertension might be at an increased risk for suffering severe illness from COVID-19. (Id. at

15   10–11) (citing People at Increased Risk: People with Certain Medical Conditions, Centers for

16   Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

17   precautions/people-with-medical-conditions.html (last updated Oct. 16, 2020)).

18          In its opposition, the government contends that “the mere existence of COVID-19 in

19   society and the possibility that it may spread to a particular prison” is not an extraordinary and

20   compelling reason supporting defendant’s early release from imprisonment. (Doc. No. 75 at 8.)
21   The government argues that defendant has failed to carry his burden to establish his eligibility for

22   compassionate release because, although his slight obesity (BMI of 31) and hypertension are

23   CDC-recognized risk factors that increase his risk of suffering severe illness were he to contract

24   COVID-19 again, “he has already contracted and recovered from a severe case of COVID-19

25   after receiving treatment from a local hospital.” (Id. at 1, 8–9.) According to the medical records

26   filed by the government, defendant was intubated and placed on a ventilator from at least July 22,
27   2020 to August 12, 2020. (Id. at 9; Doc. No. 81 at 56–69.) While the government recognizes that

28   “[t]he science surrounding COVID-19 is still developing, and it is unknown whether Ayon-Nunez
                                                       8
     Case 1:16-cr-00130-DAD-BAM Document 82 Filed 11/05/20 Page 9 of 17


 1   will contract the virus again and/or experience other symptoms,” the government argues that

 2   defendant’s fears of reinfection and concerns in that regard are undermined by the fact that he

 3   recovered from a severe case of COVID-19 and thus “endured the illness seemingly without

 4   substantial adverse health outcomes and has returned largely to his baseline health status.” (Doc.

 5   No. 75 at 11.) According to the government, defendant’s recovery “underscores the reality that,

 6   even with his age [of] 68, and health concerns, infection did not result in serious complications,”

 7   and shows that “BOP medical staff responded quickly, and transported him to a local hospital

 8   where they continually monitored and treated him until he had recovered.” (Id.)

 9          In reply, defendant asserts that the fact that he “has already contracted COVID-19 at CI

10   Dalby shows the inadequacy of that facility’s ability to protect him from the disease.” (Doc. No.

11   79 at 6.) In addition, to substantiate his fear of reinfection, defendant points to guidance from the

12   CDC, which has clarified that “science does not imply a person is immune to reinfection with

13   SARS-CoV-2, the virus that causes COVID-19, in the 3 months following infection.” (Id. at 7)

14   (citing Updated Isolation Guidance Does Not Imply Immunity to COVID-19, CDC Media

15   Statement, Aug. 14, 2020, https://www.cdc.gov/media/releases/2020/s0814-updated-isolation-

16   guidance.html (last accessed October 26, 2020)).

17          As an initial matter, the undersigned does not discount the possibility of reinfection from

18   the virus. As one district court has observed: “Without scientific conclusions as to whether

19   reinfection is possible or how long COVID-19 immunity lasts, [courts have] err[ed] on the side of

20   caution to avoid potentially lethal consequences.” States v. Yellin, No. 3:15-cr-3181-BTM-1,
21   2020 WL 3488738, at *13 (S.D. Cal. June 26, 2020); see also United States v. Hanson, No. 6:13-

22   cr-00378-AA-1, 2020 WL 3605845, at *4 (D. Or. July 2, 2020) (“[T]here is no current scientific

23   evidence to indicate that a ‘recovered’ COVID-19 patient is immune from reinfection, as several

24   courts have recently acknowledged.”); but see United States v. Molley, No. 15-cr-0254-JCC, 2020

25   WL 3498482, at *3 (W.D. Wash. June 29, 2020) (concluding that the uncertainty surrounding the

26   danger of re-infection with COVID-19 “cuts against compassionate release,” in part because it is
27   the defendant’s burden to establish that “extraordinary and compelling” reasons for release exist).

28   In contrast to the several cases cited by the government, in which courts have denied
                                                       9
     Case 1:16-cr-00130-DAD-BAM Document 82 Filed 11/05/20 Page 10 of 17


 1    compassionate release motions brought by inmates who had previously tested positive for

 2    COVID-19 and experienced asymptomatic infections (Doc. No. 75 at 9–11), here, defendant

 3    suffered a severely symptomatic infection that necessitated a lengthy hospitalization with

 4    intubation and nearly a month on a ventilator. Despite the government’s characterization of

 5    defendant’s COVID-19 infection as one that “did not result in serious complications” (Doc. No.

 6    75 at 11), the CDC has stated that “[s]evere illness means that the person with COVID-19 may

 7    require hospitalization, intensive care, or a ventilator to help them breathe, or they may even die.”

 8    See People at Increased Risk: Older Adults, Centers for Disease Control and Prevention,

 9    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html (last

10    updated Sept. 11, 2020)). Thus, the court finds that defendant’s fear of reinfection and the

11    potential consequences to him were that to occur, including again suffering severe illness, to be

12    particularly well-placed in this case.

13           Moreover, it is undisputed that according to the CDC, “the risk for severe illness from

14    COVID-19 increases with age, with older adults at highest risk,” that adults who suffer from

15    obesity with a BMI of 30 or higher are “at increased risk of severe illness from the virus that

16    causes COVID-19,” and adults with hypertension “might be at an increased risk for severe illness

17    from the virus that causes COVID-19.” See People at Increased Risk: Older Adults, Centers for

18    Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

19    precautions/older-adults.html (last updated Sept. 11, 2020); see also People at Increased Risk:

20    People with Certain Medical Conditions, Centers for Disease Control and Prevention,
21    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

22    conditions.html (last updated Oct. 16, 2020). Here, defendant has shown not only that he suffers

23    from these medical conditions and thus faces an increased risk of suffering severe illness from

24    COVID-19—he actually suffered severe illness in July and August 2020 as a result of contracting

25    the virus caused by COVID-19. Thus, the court is not persuaded by the government’s assertion

26    that “the nightmare scenario that Ayon-Nunez feared has not come to pass.” (Doc. No. 75 at 11.)
27    Fortunately, defendant Ayon-Nunez did not die, but death is not the exclusive risk posed to

28    defendant if he were to be re-infected with COVID-19.
                                                       10
     Case 1:16-cr-00130-DAD-BAM Document 82 Filed 11/05/20 Page 11 of 17


 1           The court notes, however, that defendant Ayon-Nunez has not shown, or even argued for

 2    that matter, that the staff at CI Dalby is unable to monitor and adequately treat his medical

 3    conditions or that CI Dalby staff failed to care for him when he contracted COVID-19. See

 4    United States v. Weidenhamer, No. 16-cr-01072-PHX-ROS, 2019 WL 6050264, at *5 (D. Ariz.

 5    Nov. 8, 2019) (“Chronic conditions that can be managed in prison are not a sufficient basis for

 6    compassionate release.”); see also United States v. McCollough, No. 15-cr-00336-001-PHX-

 7    DLR, 2020 WL 2812841, at *2 (D. Ariz. May 29, 2020) (“Since Defendant has contracted

 8    COVID-19, the relevant questions concern (1) the course of his illness, (2) the state of his health,

 9    (3) his prognosis, and (4) the adequacy of the care and treatment being provided to him in BOP

10    given his pre-existing conditions. . .. There is no evidence that the circumstances surrounding

11    Defendant’s health or treatment are extraordinary or compelling.”). Indeed, the extensive medical

12    records filed by the government under seal in support of its opposition suggest that CI Dalby is

13    providing defendant adequate medical care for his obesity and hypertension, as well as several

14    other medical conditions that are not relevant to consideration of the pending motion. Those

15    records reflect that defendant is being monitored as shown by his frequent medical visits and

16    administration of laboratory tests, and that he has been prescribed and provided the medications

17    necessary to self-care for his health conditions. (See generally Doc. No. 81.) In addition,

18    defendant has not provided the court with any evidence or proffer regarding the current state of

19    his health, including whether he has lingering symptoms from his COVID-19 infection, or the

20    adequacy of the medical treatment he has received at CI Dalby. Though the court notes that
21    defendant’s medical records reflect that on a visit to the chronic care clinic on September 14,

22    2020 for a flare up of lower back pain, he reported that “he has been feeling well since recovering

23    from Corona virus infection.” (Doc. No. 81 at 39.)

24           Instead, defendant’s argument focuses on CI Dalby’s inability to protect him from being

25    infected with COVID-19 initially and to prevent the spread of COVID-19 within that facility.

26    (Doc. No. 79 at 1–6.) In this regard, defendant states that “[a]s of October 23, 2020, [CI Dalby],
27    has had two of its prisoners die from COVID-19,” and CI Dalby “currently has four active case[s]

28    of COVID-19 and 81 of its prisoners have recovered from COVID-19.” (Id. at 3.) Defendant
                                                       11
     Case 1:16-cr-00130-DAD-BAM Document 82 Filed 11/05/20 Page 12 of 17


 1    also points to BOP’s alleged failures to control the spread of COVID-19 broadly in facilities

 2    across the country and cites to various cases that involved inmates in other BOP facilities. (Id. at

 3    1–6.) But defendant has not shown that there has been a significant outbreak of the virus at CI

 4    Dalby specifically. Moreover, defendant has also not shown that he is being prohibited from

 5    taking appropriate precautions to avoid contracting COVID-19 and that his ability to provide self-

 6    care at CI Dalby is substantially diminished. See United States v. Gorai, No. 2:18-cr-00220-JCM,

 7    2020 WL 1975372, at *3 (D. Nev. April 24, 2020) (“[T]he presence of COVID 19 . . .

 8    necessitates a more expansive interpretation of what self-care means” and thus the inability of

 9    individuals at high risk of becoming severely ill from COVID-19 to practice appropriate hygiene,

10    wear a mask and maintain social distancing is an inability to provide self–care) (citation omitted).

11    Rather, defendant selectively quotes from a remote inspection report of CI Dalby issued by the

12    Department of Justice’s Inspector General, stating:

13                   At Dalby, inmates live in:
14                   • barracks, or open dormitory-style housing units in which inmate
                     beds are in close proximity and are adjacent to shared communal
15                   spaces or
16                   • celled housing units in which two inmates are assigned a cell with
                     a door that closes at night. Inmates in celled housing units share
17                   communal space during the day.
18    (Doc. No. 68 at 12.) However, merely asserting that prisoners at CI Dalby experience congregate

19    living is not sufficient to show an inability to practice self-care during the COVID-19 pandemic.

20    While the housing style at CI Dalby may prevent social distancing at times, defendant has not
21    provided any evidence about his current experience; he has not specified whether he is housed in

22    the barracks, or in a cell with one other inmate, and the degree to which he has been allegedly

23    unable to socially distance in that space, as well as in common areas. Defendant’s citation to the

24    court’s order granting compassionate release in United States v. Shehata, No. 15-cr-20052-JWL,

25    2020 WL 4530486, at *1 (D. Kan. Aug. 6, 2020) for the proposition that “[l]iving in the

26    communal setting of Dalby while having COVID-19 risk factors is an extraordinary circumstance
27    warranting a grant of compassionate release,” (Doc. No. 68 at 13) is both unavailing and

28    inaccurate. In that case, the district court made no such finding or determination and in fact did
                                                       12
     Case 1:16-cr-00130-DAD-BAM Document 82 Filed 11/05/20 Page 13 of 17


 1    not describe or discuss conditions at CI Dalby in any way; the court stated merely that the

 2    defendant in that case was “presently incarcerated at Giles W. Dalby CI.” See Shehata, 2020 WL

 3    4530486, at *1.

 4            In light of all of the above, the court finds that defendant Ayon-Nunez has not satisfied his

 5    burden of showing that “extraordinary and compelling reasons” warrant his compassionate

 6    release. On one hand, defendant suffers from medical conditions that put him at higher risk for

 7    suffering a severe illness were he to again contract COVID-19, in addition to his advanced age,

 8    and he in fact has suffered a severe COVID-19 infection requiring his hospitalization and

 9    placement on a ventilator for an extended period of time. On the other hand, it appears that

10    defendant has been adequately monitored and treated for his medical conditions and has,

11    fortunately, recovered from his COVID-19 infection without suffering lingering symptoms. In

12    addition, defendant has not advanced any specific allegations regarding any lack of access on his

13    part to protective gear or cleaning and sanitizing supplies, or regarding his lack of ability to social

14    distance at CI Dalby specifically. In other words, defendant has not provided any evidence in

15    support of his motion for compassionate release regarding, or even descriptions of, the conditions

16    that he experienced when he was infected with COVID-19 or the conditions that he is currently

17    facing at CI Dalby, and most importantly, whether he is unable to provide self-care at CI Dalby as

18    a result of those conditions. The court also notes that as of November 4, 2020, the BOP now

19    reports that only 2 inmates and zero staff members are confirmed as having active COVID-19

20    cases at CI Dalby. See https://www.bop.gov/coronavirus/ (last reviewed Nov. 4, 2020).6 Thus,
21    the current infection rate at CI Dalby does not at this time support defendant’s contention that

22    extraordinary and compelling reasons warranting his compassionate release exist by virtue of his

23    incarceration at CI Dalby, even when considered in combination with his age, medical conditions,

24    and his fortunate recovery from a severe COVID-19 infection suffered since his imprisonment.

25    /////

26    6
        The undersigned does not necessarily accept these reported numbers at face value given the
27    manner in which the CDC guidelines apparently allow for individuals to be counted as recovered
      from the virus without confirming test results. However, there is also no evidence before the
28    court contradicting those reported numbers.
                                                      13
     Case 1:16-cr-00130-DAD-BAM Document 82 Filed 11/05/20 Page 14 of 17


 1           Accordingly, the court concludes that defendant Ayon-Nunez has not met his burden of

 2    demonstrating extraordinary and compelling reasons for compassionate release under

 3    § 3582(c)(1)(A). Therefore, his motion will be denied.

 4    C.     Consistency With the § 3553(a) Factors

 5           Finally, even if defendant Ayon-Nunez’s motion was supported by a showing of

 6    extraordinary and compelling reasons for his compassionate release, the undersigned is not

 7    persuaded that the requested reduction in his sentence would be consistent with consideration of

 8    the sentencing factors set forth at 18 U.S.C. § 3553(a).7 See Parker, 2020 WL 2572525, at *11.

 9           Defendant contends that he does not present a danger to the community if he were to be

10    released, and that there is no reason to believe otherwise, because he did not commit a violent

11    offense, he has no prior criminal convictions, and he has had no disciplinary violations while in

12    BOP custody. (Doc. No. 68 at 13, 21–22.) Defendant also contends that if he were to stay in the

13    United States and not be deported to Mexico,8 he would remain under the supervision of the U.S.

14    Probation Office, thereby further reducing any threat to community safety if he were released.

15    (Id. at 22.) Defendant also contends that granting him compassionate release now would be

16    consistent with the § 3553(a) sentencing factors, even though his “original 10-year sentence was

17    entirely appropriate,” because the COVID-19 pandemic has changed the world, and the court

18    “undoubtedly did not intend to sentence Mr. Ayon-Nunez, an elderly person who is already in the

19
      7
        Title 18 U.S.C. § 3553(a) provides that, in determining the sentence to be imposed, the court
20    shall consider: the nature and circumstances of the offense and the history and characteristics of
      the defendant; the need for the sentence imposed to reflect the seriousness of the offense, promote
21    respect for the law, provide just punishment for the offense, afford adequate deterrence, protect
22    the public from further crimes of the defendant and provide the defendant with needed
      educational or vocational training, medical care, or other correctional treatment in the most
23    effective manner; the kinds of sentences available; the kinds of sentence and the sentencing range
      established for the applicable category of offense committed by the applicable category of
24    defendant as set forth in the guidelines; any pertinent policy statement issued by the Sentencing
      Commission; the need to avoid unwarranted sentence disparities among defendants with similar
25    records who have been found guilty of similar conduct; and the need to provide restitution to any
26    victims of the offense.

27    8
        In the pending motion, defendant states that he is aware of the possibility that upon release, “he
      may be held on an immigration detainer and placed in removal proceedings.” (Doc. No. 68 at
28    13.)
                                                      14
     Case 1:16-cr-00130-DAD-BAM Document 82 Filed 11/05/20 Page 15 of 17


 1    latter part of his life, to a life-threatening situation.” (Doc. No. 79 at 11.) Moreover, in light of

 2    his intubation and lengthy hospitalization as a result of having contracted COVID-19 while

 3    imprisoned, defendant argues that he has already suffered greatly and has been sufficiently

 4    punished during his incarceration. (Id.)

 5            The government counters that defendant has served less than half of his sentence, which

 6    the court imposed just 18 months ago after “carefully weigh[ing] and thoughtfully consider[ing]

 7    the § 3553 factors” and “considering those same factors now, little has changed.” (Doc. No. 75 at

 8    13.) The government also argues that defendant “poses a very real danger to the community,”

 9    because he “was engaged in a sophisticated drug smuggling operation involving large amounts of

10    methamphetamine and heroin,” and “tools of the drug trade [were] found at Ayon-Nunez’s

11    residence, including a truck with a hidden compartment, a large amount of cash, and multiple

12    firearms,” including a handgun, a pistol, an AK-47 rifle, and an SKS 7.62 caliber rifle. (Doc. No.

13    75 at 3, 12.) The government emphasizes that defendant’s “drug trafficking activities were not

14    contained within a fleeting moment,” they were “long-term, extensive, and . . . more dangerous as

15    a result of Ayon-Nunez’s possession of firearms.” (Id.)

16            In his reply, defendant contends that the firearms referred to by the government were

17    never brought to a drug transaction and were not found with any drugs. (Doc. No. 79 at 9–10.)

18    According to defendant, “[a]ll indications are that the guns were for protection of the home, not

19    criminal activity.” (Id. at 10.)

20            As noted above, defendant is serving a 120-month term of imprisonment after pleading
21    guilty to possession with intent to distribute and distribution of 50 grams of actual

22    methamphetamine or 500 grams of a mixture containing a detectable amount of

23    methamphetamine and 1 kilogram of heroin in violation of 21 U.S.C. §§ 841(a)(1). (Doc. Nos.

24    54, 55.) Defendant’s criminal offense was a very serious one, in which he obtained large amounts

25    of methamphetamine from Mexico, smuggled the drugs into the United States for distribution,

26    and sold those drugs. (Doc. No. 37 at 4–6.) With his acceptance of responsibility acknowledged,
27    the presentence report in his case determined that defendant’s total offense level was 37, that his

28    criminal history category was I, and his advisory sentencing guideline range therefore called for a
                                                        15
     Case 1:16-cr-00130-DAD-BAM Document 82 Filed 11/05/20 Page 16 of 17


 1    term of imprisonment of between 210 and 262 months. (Id. at 9, 12.)9 After giving due

 2    consideration to the § 3553(a) sentencing factors, including his age, health issues and physical

 3    difficulties as well as his minimal criminal history and challenging upbringing, the undersigned

 4    varied significantly downward from the advisory sentencing guideline range and sentenced

 5    defendant to a 120-month term of imprisonment, which was the Congressionally mandated

 6    minimum sentence in light of the counts of conviction. (Doc. No. 57.) In short, defendant Ayon-

 7    Nunez received the most lenient sentence possible given the seriousness of this case and the

 8    amount of narcotics involved in his criminal conduct.

 9           The court recognizes that granting the pending motion would not arguably be inconsistent

10    with consideration of all of the other § 3553(a) sentencing factors. In this regard the court

11    acknowledges that defendant’s lack of significant criminal history may suggest that he does not

12    pose a danger to the safety of the community.10 But, “[t]he length of the sentence remaining is an

13    additional factor to consider in any compassionate release analysis,’ with a longer remaining

14    sentence weighing against granting any such motion.” United States v. Shayota, No. 1:15-cr-

15    00264-LHK-1, 2020 WL 2733993 at *6 (N.D. Cal. May 26, 2020) (quoting United States v.

16    Connell, No. 18-cr-00281-RS, 2020 WL 2315858, at *6 (N.D. Cal. May 8, 2020)); see also

17    United States v. Lonich, No. 1:14-cr-00139-SI-1, 2020 WL 26148743, at *3 (N.D. Cal. May 21,

18    2020) (denying motions for compassionate release, noting, “the Court finds it significant that

19
      9
        Given that 50 grams of actual methamphetamine and 500 grams or more of a mixture or
20    substance containing a detectable amount of methamphetamine as well as 1 kilogram or more of a
      mixture or substance containing a detectable amount of heroin were involved in defendant Ayon-
21    Nunez’s offense of conviction, the charges carried with them a ten-year minimum mandatory
22    sentence. See 21 U.S.C. § 841(b)(1)(A). Indeed, defendant was held accountable for
      approximately 4.5 kilograms of methamphetamine and 3.5 kilograms of heroin under the
23    Sentencing Guidelines. (Doc. No. 37 at 7.)

24    10
         Defendant contends that his possession of firearms was not necessarily connected with his
      distribution of a large amount of controlled substances. The court is not persuaded by this
25    argument. A search of defendant’s bedroom at his residence revealed a padlocked case
26    containing a .380 caliber semiautomatic handgun and elsewhere in the bedroom a .22 caliber
      pistol, an AK-47 rifle, two bundles currency totaling $12,400, ammunition for the firearms, and a
27    SKS 7.62 caliber rifle loaded with eight rounds of ammunition underneath a mattress. (Doc. No.
      37 at 5-6.) The discovery of this evidence in defendant’s bedroom does, in the court’s view,
28    strongly suggest that he poses a danger to the safety of the community.
                                                       16
     Case 1:16-cr-00130-DAD-BAM Document 82 Filed 11/05/20 Page 17 of 17


 1    defendants have served far less than half of their sentences”). Here, as of the date of this order,

 2    defendant Ayon-Nunez has served only approximately 50 months of his 120-month sentence,

 3    which is less than 50% of the sentence imposed even if good time credits are applied. (See Doc.

 4    Nos. 68 at 9, 12; 75 at 3.) Moreover, as noted above, the statutory mandatory minimum sentence

 5    for defendant’s offense is a ten-year term of imprisonment. In the court’s view, a reduction of

 6    defendant’s 120-month sentence effectively to one of less than five years would not adequately

 7    reflect the seriousness of his offense of conviction, promote respect for the law, provide just

 8    punishment, or afford adequate deterrence to criminal conduct. See United States v. Purry, No.

 9    2:14-cr-00332-JAD-VCF, 2020 WL 2773477, at *2 (D. Nev. May 28, 2020); Shayota, 2020 WL

10    2733993 at *5; 18 U.S.C. § 3553(a).

11           Thus, on balance, the court finds that granting defendant’s motion and reducing his

12    sentence to time served would not be consistent with the § 3553(a) sentencing factors.

13                                              CONCLUSION

14           Because defendant Ayon-Nunez has failed to demonstrate that “extraordinary and

15    compelling” reasons exist justifying a reduction of his sentence under 18 U.S.C. § 3582(c)(1)(A)

16    or that such a reduction at this time would be consistent with the sentencing factors set forth in 18

17    U.S.C. § 3553(a), his motion for compassionate release (Doc. No. 68) is denied.

18    IT IS SO ORDERED.
19
         Dated:     November 5, 2020
20                                                       UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                       17
